


109 HR 6204 IH: Small Business Information Security

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6204
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Akin introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To establish the Small Business Information Security Task
		  Force.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Information Security
			 Act of 2006.
		2.Information
			 Security Task Force
			(a)EstablishmentThe
			 Administrator of the Small Business Administration shall establish a task
			 force, to be known as the Small Business Information Security Task Force, to
			 address the information technology security needs of small businesses.
			(b)DutiesThe
			 task force shall—
				(1)identify—
					(A)the information
			 technology security needs of small businesses; and
					(B)the programs and
			 services of the Administration, and of the Federal Government as a whole, that
			 serve those needs;
					(2)assess the extent
			 to which those programs and services serve those needs;
				(3)make
			 recommendations to the Administrator on how to more effectively serve those
			 needs;
				(4)promote those
			 programs and services; and
				(5)inform and educate
			 with respect to those needs and those programs and services.
				(c)Internet portal
			 recommendationsThe task force shall make recommendations to the
			 Administrator on the establishment of an internet portal to be used by the
			 Administration to receive and dispense information and resources with respect
			 to the needs specified in subsection (a)(1)(A) and the programs and services
			 specified in subsection (a)(1)(B). As part of the recommendations, the task
			 force shall identify the internet sites of appropriate programs, services, and
			 organizations, both public and private, to which the internet portal should
			 link.
			(d)Existing
			 materialsThe task force shall organize and distribute existing
			 materials that inform and educate with respect to the needs specified in
			 subsection (a)(1)(A) and the programs and services specified in subsection
			 (a)(1)(B).
			(e)Coordination
			 with public and private sectorIn carrying out its
			 responsibilities under this section, the task force shall coordinate with, and
			 may accept materials and assistance as it deems appropriate from—
				(1)any subordinate
			 officer of the Administrator;
				(2)any organization authorized by the Small
			 Business Act to provide assistance and advice to small businesses;
				(3)other Federal agencies, their officers, or
			 employees; and
				(4)any other organization, entity, or person
			 not set forth in paragraphs (1), (2), or (3).
				(f)Chair and
			 vice-chairThe task force shall have—
				(1)a
			 Chair, appointed by the Administrator; and
				(2)a Vice-Chair, appointed by the
			 Administrator in consultation with appropriate organizations, entities, or
			 persons from nongovernmental organizations.
				(g)Members
				(1)Chair and
			 vice-chairThe Chair and the Vice-Chair shall serve as members of
			 the task force.
				(2)Additional
			 membersThe task force shall have additional members, each of
			 whom shall be appointed by the Chair with the approval of the Administrator.
			 The number of additional members shall be determined by the Chair in
			 consultation with the Administrator, except that—
					(A)the additional
			 members shall include, for each of the groups specified in paragraph (3), at
			 least 1 member appointed from within that group; and
					(B)the number of
			 additional members shall not exceed 13.
					(3)Groups
			 representedThe groups referred to in paragraph (2) are as
			 follows:
					(A)Subject matter experts.
					(B)Users of information technologies within
			 small businesses.
					(C)Vendors of information technologies to
			 small businesses.
					(D)Academics with expertise in the use of
			 information technologies to support business.
					(E)Small business trade associations.
					(F)Federal, State, or local agencies engaged
			 in securing cyber space.
					(h)Meetings
				(1)FrequencyThe
			 task force shall meet at least 2 times per year, and more frequently if
			 necessary to perform its duties.
				(2)QuorumA
			 majority of the members of the task force shall constitute a quorum.
				(3)LocationThe
			 Administrator shall designate, and make available to the task force, a location
			 at a facility under the control of the Administrator for use by the task force
			 for its meetings.
				(4)MinutesNot
			 later than 90 days after each meeting, the task force shall publish the minutes
			 of the meeting and shall submit to Administrator any findings or
			 recommendations approved at the meeting. Not later than 60 days after receiving
			 such a submission from the task force, the Administrator shall submit those
			 findings, together with any comments the Administrator considers appropriate,
			 to the Committee on Small Business of the House of Representatives and the
			 Committee on Small Business and Entrepreneurship of the Senate.
				(i)Personnel
			 matters
				(1)Compensation of
			 membersEach member of the task force shall serve without
			 pay.
				(2)Detail of SBA
			 employeesThe Administrator may detail, without reimbursement,
			 any of the personnel of the Small Business Administration to the task force to
			 assist it in carrying out its duties. Such a detail shall be without
			 interruption or loss of civil status or privilege.
				(3)SBA support of
			 the task forceUpon the request of the task force, the
			 Administrator shall provide to the task force the administrative support
			 services that the Administrator and the Chair jointly determine to be necessary
			 for the task force to carry out its duties.
				(j)Not subject to
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) does not apply to the task force.
			(k)Startup
			 deadlinesThe appointment of the initial set of members shall be
			 completed not later than 90 days after the date of the enactment of this Act,
			 and the first meeting of the task force shall be not later than 180 days after
			 the date of the enactment of this Act.
			(l)TerminationThe
			 task force terminates at the end of fiscal year 2010. If, as of the termination
			 date, the task force has not complied with subsection (h)(4) with respect to
			 one or more meetings, then the task force shall continue after the termination
			 date for the sole purpose of achieving compliance with subsection (h)(4) with
			 respect to those meetings.
			(m)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $100,000 for each of fiscal years 2007 through 2010.
			
